WOODLEY, Commissioner.
The conviction is for aggravated assault, with punishment assessed at a fine of $150.
What appears to be a narrative statement of facts appears in the transcript. It is not shown to have been filed with the clerk of the trial court.
Art. 760, Sec. 2, Vernon’s Ann.C.C.P., provides that the statement of facts shall not be copied in the transcript, but when agreed to by the parties and approved by the judge shall be filed in duplicate with the clerk and the original sent up as a part of the record of the cause on appeal.
Under this statute, we are not permitted to consider the statement of facts. See Brewster v. State, Tex.Cr.App., 226 S.W. 2d 124.
The bills of exception appearing in the record were approved and ordered filed on March 20, 1951, which was long after the expiration of the 60 days allowed by the court for their filing. The time of filing is not shown. Also, the bills cannot be appraised in the absence of a statement of facts filed in the trial court. See Price v. State, Tex.Cr.App., 228 S.W.2d 182.
No reversible error appearing, the judgment is affirmed.
Opinion approved by the Court.